Case 2:21-cv-01552-JCM-EJY Document 7 Filed 09/09/21 Page 1 of 5
Case 2:21-cv-01552-JCM-EJY Document 7 Filed 09/09/21 Page 2 of 5
Case 2:21-cv-01552-JCM-EJY Document 7 Filed 09/09/21 Page 3 of 5
Case 2:21-cv-01552-JCM-EJY Document 7 Filed 09/09/21 Page 4 of 5




      The dispute resolution process in paragraph 6 shall apply to this paragraph 8.




                                                    9th
From: Clarissa Reyes   Case    2:21-cv-01552-JCM-EJY
                         Fax: 14156928471  To:       Document    7 968-7525
                                                         Fax: (702)  Filed 09/09/21Page:Page
                                                                                         8 of 16 5 of  5
                                                                                                    09/03/2021 3:01 PM




                   Case Name: Lisa Friedman vs. Walmart Inc.
             1                2:21-cv-01552-JCM-EJY
                   Case No.:
             2                                                    ORDER
             3             The terms of the above stipulation for a protective order by and between Defendant Walmart
             4     Inc., and Plaintiff Lisa Friedman by their respective counsel, shall hereby be the ORDER of this Court.
             5
                                            9th day of September
                                  DATED this_          ____, 2021.
              6
              7
              8
                                                                        UNITED STATES MAGISTRATE JUDGE
              9
            10
            11
            12
            13
            14
            15
            16
            17
            18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28


                                                                  -5-
